DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
No IDS has been received.

Drawings
The drawings filed on 23 June 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 1 is that applicants claimed invention includes a method of acquiring positional information regarding a pallet being translated on a conveyance system with an encoding sensor disposed proximate to the conveyance system; receiving, with at least one processor, the positional information from the encoding sensor; determining timing information using the positional information, the timing information corresponding to when a substrate disposed on the pallet will be in a print zone of a print head; and controlling the print head to print on the substrate when the substrate is in the print zone and passing beneath the print head.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-9 are allowable because they depend from Claim 1.
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 10 is that applicants claimed invention includes a method of acquiring positional information regarding a pallet being translated on a conveyance system with an encoding sensor disposed proximate to the conveyance system, wherein the positional information is acquired as the pallet is in motion traveling toward a print zone of a print head, wherein the positional information corresponds to location and velocity of the pallet; receiving, with at least one processor, the positional information from the encoding sensor; determining timing information using the positional information, the timing information corresponding to when a substrate disposed on the pallet will be in the print zone of the print head; and controlling the print head to print on the substrate when the substrate is in the print zone and passing beneath the print head.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 11-16 are allowed because they depend from Claim 10.

US PGPub 2009/0060696 A1 to Ando et al. discloses a method of acquiring positional information regarding a pallet being translated on a conveyance system with an encoding sensor disposed proximate to the conveyance system (Fig. 4; conveyer unit 10; ¶0072; ¶0047, sensor 141 Fig. 6); 
receiving, with at least one processor, the positional information from the encoding sensor (¶0047); and 
controlling the print head to print on the substrate when the substrate is in the print zone and passing beneath the print head (¶0074-0075).
However, Ando does not explicitly disclose an encoding sensor; determining timing information using the positional information, the timing information corresponding to when a substrate disposed on the pallet will be in a print zone of a print head.

US PGPub 2013/0084157 A1 to Staunton et al. discloses a pallet (moving element 50) which includes an encoder and encoder strip for tracking positional information of the pallet the encoding sensor disposed proximate to the conveyance system (¶0053; Figs. 4-5).  However, Staunton does not disclose determining timing information using the positional information, the timing information corresponding to when a substrate disposed on the pallet will be in a print zone of a print head; and controlling the print head to print on the substrate when the substrate is in the print zone and passing beneath the print head.

US PGPUB 2008/0012884 A1 to Ben Zur et al. discloses a pallet being translated on a conveyance system measured by a linear encoder (Fig. 1; ¶0072); determining firing timing of the inkjet nozzles based on the position of the printing table 13 as measured by a linear encoder.  However, Ben Zur does not explicitly disclose determining timing information using the positional information, the timing information corresponding to when a substrate disposed on the pallet will be in a print zone of a print head.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853